 

U.S. DISTRICT COURT

 

 

Case 5:19-cr-00130-H-BQ Doduinehd {5#ieuAaloer19 Pacer ER EN ARE OF TEXAS
AO 91 (Rev. 11/11) Criminal Complaint
UNITED STATES District Court | '! © 208

 

 

 

 

 

 

 

 

 

for the
Northern District of Texas CLERK, U,
United States of America )
Vv. )
) Case No. ~ ~

5 - 19MJ-0180
)
AIDEN BRUCE-UMBAUGH )
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 4, 2019 in the county of Garza in the
Northern District of _Texas and elsewhere _ , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. §§ 922(g)(3) and 924(a) Possession of a Firearm by an Unlawful User of a Controlled Substance
(2)

This criminal complaint is based on these facts:

(see attached affidavit)

@M Continued on the attached sheet.

4 noe
Vm CALLF
Complainant’s signature

Chris Stier, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

lela JD) LS fe

Judge's Zo.
City and state: Lubbock, Texas D. Gordon Bryant, Jr.,“U.S. Magistrate Judge

Printed name and title

 
 

Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page 2of8 PagelD2

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Christopher Stier, affiant herein, being duly sworn, state the following:
I. TRAINING AND EXPERIENCE

1. . Tama Special Agent with the Federal Bureau of Investigation (FBD,
assigned to the Lubbock Field Office and stationed in Lubbock, Texas. The information
contained in this affidavit is based upon my personal experience and information relayed
to me by other law enforcement officers involved in this investigation. Because this
affidavit is submitted for the limited purpose of establishing probable cause to believe a
crime has been committed and that the defendant committed it, I have not included each
and every fact known to me in this affidavit.

2. As aresult of my training and experience, I am familiar with federal
firearms laws, including 18 U.S.C. §§ 922(g)(3) and 924(a)(2), which makes it unlawful
for an unlawful user or addict of any controlled substance to possess a firearm. There are
three elements to this offense: (1) that the defendant was an addict or unlawful user of a
controlled substance; (2) that the defendant knowingly possessed a firearm; and (3) that
the firearm possessed was transported across a state line at some point or traveled in or
affected interstate or foreign commerce. An unlawful user is one who has engaged in the
regular use of a controlled substance over a period of time proximate to or

contemporaneous with the possession of the firearm.

Il. STATUTORY VIOLATION
 

Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page 3of8 PagelD3

3. I have probable cause to believe Aiden Bruce-Umbaugh (“hereinafter
“BRUCE-UMBAUGH’) violated 18 U.S.C. §§ 922(g)(3) and 924(a)(2), that is,
possession of a firearm by an unlawful user or addict of any controlled substance.

4. The following information is based on observations and information
received from other FBI agents and information provided to me by other law enforcement
officers involved in the investigation. Since I am submitting this affidavit for the limited
purpose of establishing probable cause, I have not included every fact known to me and
other investigators. Rather, I am only submitting the facts necessary to establish probable
cause that BRUCE-UMBAUGH knowingly possessed a firearm that had traveled in
interstate or foreign commerce and that at the time he possessed the firearm, BRUCE-
UMBAUGH was an unlawful user of a controlled substance (as defined in section 102 of
the Controlled Substances Act 21 U.S.C. 802).

Il. PROBABLE CAUSE

5. On November 4, 2019, at approximately 1:28 PM, Chief Deputy Daniel
Spain and Sergeant Rick Elizondo of the Garza County Sheriff's Office were working
criminal patrol when they executed a traffic stop for speeding on a Blue 2000 Ford Focus,
bearing Washington license plate FJG-6073. Chief Deputy Spain is a 13-year veteran of
law enforcement. During his 13-year tenure in law enforcement, he has participated in
thousands of traffic stops. Chief Deputy Spain has received specialized training on
interviewing suspects and identifying drug traffickers. Sgt. Elizondo is a four year
veteran of the Garza County Sheriff's Office. He has participated in hundreds of traffic

stops and has also received specialized training in investigating drug trafficking.

2

 
 

Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page4of8 PagelD4

6. Chief Deputy Spain activated the lights on his patrol vehicle and the driver
of the 2000 Ford Focus pulled into the parking lot of a local restaurant in Post, Texas.
Chief Deputy Spain and Sergeant Rick Elizondo exited the patrol vehicle and approached
the Ford Focus. Two males occupied the Ford Focus. Chief Deputy Spain approached
the passenger side of the vehicle and immediately noticed that the passenger appeared
nervous and fidgety. The passenger avoided eye contact and limited conversation with
the chief deputy, providing only short and concise answers to questions asked by the
chief deputy. Additionally, when deputies asked a question, instead of answering, the
driver would look at the passenger and the passenger would answer the question. When
asked if there was anything illegal in the car, such as drugs, both occupants said no.

7. Both Chief Deputy Spain and Sgt Elizondo noticed what appeared to be
the handle of a machete or bowie knife sticking out of the middle console. Both the
driver and passenger were wearing combat/tactical attire.

8. Chief Deputy Spain asked for identification from the passenger and the
passenger provided his driver license to Chief Deputy Spain. He then walked around the
vehicle and retrieved the driver’s identification. The passenger was identified as Aiden
BRUCE-UMBAUGH and the driver was identified as Kaleb Cole. Chief Deputy Spain
then walked back to his patrol vehicle and called dispatch to run the license of BRUCE-
UMBAUGH and Cole.

9. While Chief Deputy Spain was running a check on BRUCE-UMBAUGH
and Cole, Sgt. Elizondo continued to talk with the occupants of the vehicle. Set.

Elizondo asked the occupants if there were any weapons or firearms in the vehicle. In

 
 

 

Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page5of8 PagelD5

response to this question, BRUCE-UMBAUGH turned and looked to the back of the
vehicle and then turned and looked at the deputy and informed Sgt. Elizondo “oh yeah,
we have rifles in the back.”

10. Shortly thereafter, the deputies asked BRUCE-UMBAUGH and Cole to
step out of the vehicle for purposes of officer safety. Both BRUCE-UMBAUGH and
Cole complied. As they were walking back towards the patrol vehicle, Cole — without
being prompted—informed law enforcement that they did not have consent to search the
vehicle.

11.  Atthis point, Chief Deputy Spain requested a canine unit to respond for
assistance. Chief Deputy Spain requested a canine unit to assist at approximately 1:36
p.m. The canine unit arrived at approximately 1:40 p.m. The total time between the time
the vehicle was pulled over and the canine unit arriving on scene was approximately 12
minutes.

12. Zara, the canine used in the drug sniff, has received specialized training on
detecting narcotics. Zara has received certification from the National Narcotic Detector
Dog Association in September 2019. The organization certified that Zara has been
trained to identify methamphetamine, marijuana, cocaine, and heroin. Zara also has a
certification from Canine Cachina for marijuana, cocaine, heroin, methamphetamine, and
ecstasy in July 2019.

13. Zara alerted to the back of the blue Ford Focus. Once Zara alerted,
BRUCE-UMBAUGH informed law enforcement that he had a small amount of

marijuana in the vehicle and THC oils in the trunk of the vehicle.
Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page6of8 PagelD 6

14. After BRUCE-UMBAUGH’s admission, Chief Deputy Spain and Sgt.
Elizondo searched the blue Ford Focus. Law enforcement seized a Sig Sauer, 9mm
pistol, bearing serial number 58A132944 from underneath the passenger seat of the
vehicle. A small canister containing marijuana was also seized from underneath the
passenger seat. Marijuana is a schedule one controlled substance.

15. Law enforcement also seized several rifles from the trunk of the vehicle,
including the following:

e AR-15 rifle, bearing serial number X039182

e AK-47 rifle, bearing serial number XK542699

e AK-47 rifle, bearing serial number WW02566

 

16. In addition to the firearms, law enforcement seized between 1,500 and
2,000 rounds of ammunition. Law enforcement also seized approximately two grams of

THC oils. TCH oil is a schedule one controlled substance.
 

Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page 7of8 PagelD 7

17. BRUCE-UMBAUGH admitted to law enforcement that all of the seized
firearms in the vehicle belonged to him. Cole also informed law enforcement that each of
the firearms in the vehicle belonged to BRUCE-UMBAUGH. Additionally, BRUCE-
UMBAUGH admitted to exclusive possession of the marijuana and THC oils. As a result
of his admission to owning the firearms and possession of the marijuana and THC oils,
BRUCE-UMBAUGBH was arrested and taken into custody.

18. On November 5, 2019, affiant and FBI Special Agent Allen Pack
interviewed BRUCE-UMBAUGH at Garza County Law Enforcement Center. The
interview was audio and video recorded. BRUCE-UMBAUGH was mirandized at
approximately 11:57 a.m. and waived his rights and agreed to speak with law
enforcement.

19. During the interview, which lasted less than an hour, BRUCE-UMBAUGH
admitted to being an unlawful user of marijuana. Special Agent Pack asked BRUCE-
UMBAUGH how often he smokes “weed” to which he responded “every day.”
Specifically, BRUCE-UMBAUGH responded, “I mean, I’d say every day, but not a lot.
Not a large quantity. I don’t consider myself a stoner by any means. It’s just kinda, one
of those things. I fucking hate stoners to be honest.”

20. During the initial stop, law enforcement learned that BRUCE-UMBAUGH
and Cole were traveling from Washington state to Houston to “meet with some friends.”
Based on this information, law enforcement believes the seized firearms traveled across

state lines. ‘
Case 5:19-cr-00130-H-BQ Document1 Filed 11/06/19 Page 8of8 PagelD 8

IV. CONCLUSION
21. Therefore, based on my training, education, and experience, and the
information provided to me, I believe that Aiden BRUCE-UMBAUGH violated Title 18,
United State Code, Sections 922(g)(3) and 924(a)(2), by being an unlawful user of any

controlled substance that is in possession of a firearm.

he Stir

Special Agent Chris Stier
Federal Bureau of Investigation

Subscribed and sworn to before me this ip TA say of November 2019.

(YL

D. GORDON BRYAWY, JR.
UNITED STATES MAGISTRATE JUDGE

 

 
